DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 20 in the reply filed on 06/09/2022 is acknowledged.
Claim(s) 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected mehtod, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US 2019/0099948) in view of Slaczka (US 2018/0126644).
Regarding claims 1-3, 7-8, and 20, El-Siblani teaches a system comprising assembly 28 (reservoir assembly) that includes a lower enclosure 40 (bottom frame) and an upper enclosure 42 (top frame) ([0033]). The assembly 28 also includes a photohardening inhibitor delivery device 44 that is located in the opening defined by lower enclosure 40 (bottom frame) (fig 3A; [0033]). The photohardening inhibitor delivery device 44 is configured to deliver the photohardening inhibitor (media layer) into the photohardenable material 25 (photosensitive liquid) ([0033]).  Exemplary photoinhibitors suitable for certain photohardenable liquids or resins described herein include air and oxygen ([0020] and [0036]).
El-Siblani further teaches that the photohardening inhibitor delivery device 44 comprises a photohardening inhibitor reservoir 72, a photohardening inhibitor permeable film 46, and a rigid or semi-rigid transparent substrate 70 (transparent or semi-transparent rigid substrate) (fig 3A; [0034]). The photohardening inhibitor permeable film 46 (permeable tensioned film) is attached to a plurality of supports 74 (only one is called out in FIG. 3A) and is spaced apart from the rigid or semi-rigid transparent substrate 70 along the build (z) axis (figs 2A, 2B, 3A; [0034]). The rigid or semi-rigid transparent substrate 70 may be constructed from materials such as transparent glass or transparent acrylic polymers ([0034]). 
Fig 3A shows that the photohardening inhibitor is disposed between film 46 and substrate 70 (figs 3A; [0037]). Film 46 has a first side facing the continuous chamber 78 and a second side facing upward into (and in contact with) the volume of photohardenable material in container assembly 28 (figs 2A, 2B, 3A; [0035]). Further, as shown in figs 2A and 2B, upper enclosure 42 (top frame) includes a cavity with an aperture defined on the bottom edge of the upper enclosure (figs 2A and 2B). Figs 2A and 2B further show that the cavity of upper enclosure 42 comprises a deep portion of the cavity is defined by a peripheral shallow portion extending from an inner side wall of the upper enclosure 42 to a curving edge, and a deep inner side wall extending from the curving edge that perimetrically defines the aperture in the center of the cavity (figs 2A, 2B).  El-Siblani further teaches that a volume of photohardenable material in is located in the upper enclosure 42 of container assembly 28 (figs 2A and 2B; [0035])
Although El-Siblani teaches wherein each enclosure 40 and 42 (bottom frame and top frame, respectively) is defined by a closed, continuous perimeter and a central opening, it would have been obvious to separate each enclosure taught by El-Siblani, since it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. MPEP 2144.04.
Examiner notes that the limitations “to be at least partially filled with the photosensitive liquid” and “to hold the photosensitive liquid within the cavity of the top frame” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (top frame and bottom frame) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Although modified El-Siblani teaches that film 46 is an elastomeric film that is permeable to the photohardening inhibitor, it does not specify wherein the film is a polymethylpentene (PMP) film.
However, in the same field of endeavor, systems for separating a part from a surface during additive fabrication (e.g., 3-dimensional printing), Slaczka teaches a system wherein the barrier layer may be a thin flim of PMP ([0034] and [0041]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify El-Siblani by selecting a PMP film as taught by Slaczka, since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07.
Regarding claim 5, as applied to claim 1, El-Siblani further teaches that the edge of the film is sandwiched between the upper surface of film 46 (film) and the bottom surface of the upper enclosure 42 (top frame) vertically downward sidewalls 56 a, 58 a, 56 b, and 58 b (not shown) ([0055]).
Regarding claim 11, as applied to claim 1, El-Siblani teaches a system wherein the reservoir 72 comprises a solid, non-rigid, polymeric body having channels 84 a, 84 b and conduits 86 a and 86 (gas supply module, collectively) formed therein for receiving the photohardening inhibitor and transporting it to continuous chamber 78 (figs 3A-3C; [0035]).
Examiner notes that the limitation “to supply a gas through a portion of the rigid substrate” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (gas supply module and substrate) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US 2019/0099948) in view of Slaczka (US 2018/0126644), as applied to claim 1, and in further view of  Elsey (US 2014/0191442).
Regarding claim 4, as applied to claim 1, El-Siblani as modified does not specify wherein the permeable tensioned film includes a non-stick surface.
However, in the same field of endeavor, the manufacture of three-dimensional objects, Elsey teaches a system comprising a layer of silicone bonded onto a film, which provided a superior nonstick surface ([0063]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify El-Siblani by placing a silicone layer onto a film as taught by Elsey, since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US 2019/0099948) in view of Slaczka (US 2018/0126644), as applied to claim 1, and in further view of  Achten (US 2019/0315062).
Regarding claim 6, as applied to claim 1, El-Siblani as modified does not specify wherein the permeable tensioned film is adhered and secured to the top frame using a double-sided adhesive tape.
However, in the same field of endeavor, producing an article by layer-by-layer build up, Achten teaches a system comprising a double-sided adhesive tape ([0030]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify El-Siblani by using a double-sided adhesive tape as taught by Achten, since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US 2019/0099948) in view of Slaczka (US 2018/0126644), as applied to claim 2, and in further view of  Maggiore (US 2017/0335271).
Regarding claim 9, as applied to claim 2, El-Siblani as modified does not specify at least one visual indicator situated on a surface of the peripheral shallow portion of the top frame.
However, in the same field of endeavor, three-dimensional printing, Maggiore teaches a system comprising a volume indicator display 252 ([0078]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify El-Siblani by using a volume indicator display as taught by Maggiore, since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US 2019/0099948) in view of Slaczka (US 2018/0126644), as applied to claim 2, and in further view of  Herman (US 2019/0030806).
Regarding claim 10, as applied to claim 2, El-Siblani as modified does not specify a force-generating mechanism coupled between the top frame and the bottom frame configured to facilitate a separation process during three-dimensional printing.
However, in the same field of endeavor, three-dimensional printing, Herman teaches a system comprising a platform frame 102 at respective depths that are independently adjustable by apply a force against springs 630a/603b (a force-generating mechanism) ([0056]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify El-Siblani by springs taught by Maggiore to connect the enclosures as taught by modified El-Siblani, since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-11301130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743